DETAILED ACTION
The following is a Final Office Action in response to communications filed March 10, 2022.  Claims 1, 6–8, 10, 12–16, and 19–20 are amended; and claims 2–5, 9, and 18 are canceled.  Currently, claims 1, 6–8, 10–17, and 19–20 are pending.

Response to Amendment/Argument
Applicant’s amendments are sufficient to overcome the previous objection to claims 1, 7, 13, and 20 for informalities.  Accordingly, the previous objection for informalities is withdrawn.
However, Applicant’s amendments necessitate new objections for informalities, and Examiner directs Applicant to the relevant explanation below.
Applicant’s amendments are sufficient to overcome the previous rejection of claims 1–20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Accordingly, the previous rejection of claims 1–20 under 35 U.S.C. 112(b) is withdrawn.
However, Applicant’s amendments necessitate new rejections under 35 U.S.C. 112(b), and Examiner directs Applicant to the relevant explanation below.
Upon reconsideration of the previous rejection of claims under 35 U.S.C. 103 in view of Applicant’s amendments, the rejection is withdrawn.  More particularly, when considered in view of the remaining claim elements, the prior art of record, either alone or in any combination, does not disclose “determining a Quality Visitation Index (QVI) value for the website, based on the attitude value for the target group, the attitude value 
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 101 have been fully considered but are not persuasive.  More particularly, Applicant asserts that, in view of McRO, the pending claims embody a technological advance over computers with similar processing.  Examiner disagrees.
In McRO, the Federal Circuit premised its determination that the claims were patent-eligible, not merely on the specificity of the claimed animation scheme, but rather on the fact that the claims, when considered as a whole, were directed to a technological improvement over the existing, manual 3-D animation techniques and used limited rules in a process specifically designed to achieve an improved technological result in conventional industry practice.  See McRO, 837 F.3d at 1314–15.
Unlike the claims of McRO, however, the pending claims do not embody any technical improvements.  Examiner submits that there is a fundamental difference between technological or computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other.  Here, the Specification generically describes the technical environment (see, e.g., Spec. 28) and does not disclose any related technical improvements.  As a result, Examiner maintains that the claims embody abstract, commercial interactions that are performed using conventional computer technology.  
Accordingly, Applicant’s remarks are not persuasive, and the rejection of record under 35 U.S.C. 101 is maintained and reasserted below.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “extracting, from the website, website layout information including at least one of: (i) page length, (ii) number of advertisements on that website, (iii) location of advertisements on that website, (iv) percentage of surface area of that website taken up with advertisements information, (v) size of advertisements on that website, (vi) number of pixels on that website that are used to display advertisements relative to number of pixels that are used to display other content, or (vii) prominence of advertisements relative to non-advertising content on that website”.  
Examiner recommends amending the claim to recite “extracting, from the website, website layout information including at least one of: (i) page length, (ii) number of advertisements on the website, (iii) location of advertisements on the website, (iv) percentage of surface area of the website taken up with advertisements information, (v) size of advertisements on the website, (vi) number of pixels on the website that are used to display advertisements relative to number of pixels that are used to display other content, or (vii) prominence of advertisements relative to non-advertising content on the website” in order to avoid issues of clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 6–8, 10–17, and 19–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “extracting, from the website, website layout information including at least one of: (i) page length, (ii) number of advertisements on that website, (iii) location of advertisements on that website, (iv) percentage of surface area of that website taken up with advertisements information, (v) size of advertisements on that website, (vi) number of pixels on that website that are used to display advertisements relative to number of pixels that are used to display other content, or (vii) prominence of advertisements relative to non-advertising content on that website”.  
Examiner submits that the double recitation of “number of pixels” renders the scope of the claim indefinite because it is unclear whether Applicant intends for the second recitation to reference the first recitation or intends to introduce a second, different number of pixels.  Similarly, the double recitation of “advertisements” in items (vi) and (vii) renders the scope of the claim indefinite because it is unclear whether Applicant intends for the second recitation to reference the first recitation or intends to introduce second, different advertisements.
For purposes of examination, and in view of the objection above, the element is interpreted as reciting “extracting, from the website, website layout information including at least one of: (i) page length, (ii) number of advertisements on the website, (iii) the website, (iv) percentage of surface area of the website taken up with advertisements information, (v) size of advertisements on the website, (vi) a number of pixels on the website that are used to display advertisements relative to a second number of pixels that are used to display other content, or (vii) prominence of the advertisements relative to non-advertising content on the website”.
In view of the above, claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 6–8, 10–17, and 19–20, which depend from claim 1, inherit the deficiencies described above.  As a result, claims 6–8, 10–17, and 19–20 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In view of the above, Examiner respectfully requests that Applicant thoroughly review the claims for compliance with the requirements set forth under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6–8, 10–17, and 19–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1, 6–8, 10–17, and 19–20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes elements for “receiving survey response information for a plurality of participating audience members”; “receiving website visitation information for the plurality of participating audience members”; “receiving demographic information which is associated with the (i) the plurality of participating audience members, and (ii) a plurality of non-participating audience members …”; “receiving, from a content provider, targeted content …”; “determining a plurality of attitude values …”; “identifying an opposing group from the participating audience members …”; “determining, for a website, an attitude value for the target group and an attitude value for the opposing group”; “extracting, from the website, website layout information …”; “determining a Quality Visitation Index (QVI) value for the website …”; and “automatically providing the targeted content to the website based on the QVI value for the website”.
The elements above recite an abstract idea under Step 2A Prong One.  More particularly, the elements above recite certain methods of organizing human activity related to commercial advertising, marketing, or sales activities because the claimed elements recite a process for providing targeted content to a website.  Additionally, the “extracting” element recites a mental process because the element describes an observation or evaluation that could be practically performed in the mind.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.  

With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a database.  When considered in view of the claim as a whole, the additional element does not integrate the abstract idea into a practical application because the recited computer element is a generic computing component that is merely used as a tool to perform the recited abstract idea.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 10–17 and 19–20 do not include any additional elements beyond those recited with respect to claim 1.  As a result, claims 10–17 and 19–20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Claims 6–8 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 6–8 include a display, an implicit computer, and a step for displaying.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the recited computer elements are generic computing components that are 
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a database.  The additional element does not amount to significantly more than the abstract idea because the recited computer element is a generic computing component that is merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 10–17 and 19–20 do not include any additional elements beyond those recited with respect to claim 1.  As a result, claims 10–17 and 19–20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Claims 6–8 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 6–8 include a display, an implicit computer, and a step for displaying.  The additional elements do not integrate the abstract idea into a practical application because the recited computer elements are generic computing components that are merely used as a tool to perform the recited see e.g., Spec. ¶ 30), which describes the additional element in such a manner as to indicate that the additional element is sufficiently well-known in the art.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 6–8 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1, 6–8, 10–17, and 19–20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure:
Malleshaiah et al. (U.S. 2011/0022465) discloses a system directed to managing sentiment according to web layouts; and
ARUNGUNRAM (WO 2009/120426) discloses a system directed to automatically customizing web page layout according to sentiment.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623